Citation Nr: 9908295	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-31 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


REMAND

The veteran's DD 214 (Record of Transfer or Discharge) shows 
that the veteran served in Vietnam from October 1969 to 
October 1970.  The veteran's military occupational specialty 
(MOS) was identified as 11D20, Armored Reconnaissance 
Specialist.  The Board notes that an MOS with the career 
management field number of 11 signifies an infantry MOS.  The 
veteran's last duty assignment is listed as Headquarters and 
Headquarters Company, 1st Battalion, 67th Armor, 2nd Armored 
Division.  He did not receive any awards or decorations, such 
as the Purple Heart or Combat Infantryman Badge, which are 
exclusively awarded for combat.  However, he did receive the 
Vietnam Service Medal with two Bronze Service Stars.

Outpatient records from Kansas City VA Medical Center dated 
August 1994 indicate that the veteran presented with symptoms 
of PTSD.  He reported having received treatment for PTSD at 
that facility from 1982 to 1984 and he reported recent 
treatment by a psychologist at his place of employment.  The 
veteran received a diagnosis of PTSD in December 1994 and 
records from October 1995 to November 1997 disclose that the 
veteran received treatment, medication, and individual 
psychotherapy for a diagnosis of chronic PTSD, combat 
related.  A letter dated October 1997 states that, even with 
medication, the veteran's PTSD prevented him from holding 
employment.

The veteran has alleged a number of in-service stressors in 
seeking to establish service connection for PTSD.  He 
submitted a statement in March 1996 in which he described his 
armored personnel carrier running over a landmine, picking up 
dead bodies, being subject to friendly fire, being sprayed by 
Agent Orange, being fired upon by mortar rounds, killing a 
woman and baby while on patrol, and laying in mud, water, and 
rice paddies.  In his Notice of Disagreement dated February 
1997, he stated that he injured his back when his armored 
personnel carrier ran over a landmine and he was thrown from 
it.

To establish service connection for PTSD, the record must 
include a clear diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the in-service 
stressor.  Cohen v. Brown, 10 Vet.App. 128, 138 (1997).  If 
the claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1998).  Where the claimed stressor is not related 
to combat, "credible supporting evidence" means that "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  Dizoglio 
v. Brown, 9 Vet.App. 163, 166 (1996).

The Board notes that VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders.  See 61 Fed. Reg. 52695-52702 
(1996).  Therefore, the Court took judicial notice of the 
shift in diagnostic criteria from an objective to a 
subjective standard in assessing whether a stressor is 
significant enough to trigger PTSD.  The sufficiency of a 
stressor is, accordingly, now a clinical determination for 
the examining mental health professional.  Cohen v. Brown, 10 
Vet.App. 128, 138 (1997).

In summary, the Board finds that due to the nature of the 
veteran's service in Vietnam, his diagnosis of PTSD, and his 
description of in-service stressors, further development of 
the case is desirable.  Accordingly, this case is REMANDED 
for the following actions:

1.  As the veteran has reported treatment 
at the Kansas City VA Medical Center from 
1982 to 1984, and as the veteran has 
likely continued treatment to the 
present, the RO should obtain and 
associate with the claims file any and 
all records pertaining to the treatment 
of the veteran from the Kansas City VA 
Medical Center from 1981 to the present.  
See Bell v. Derwinski, 2 Vet.App. 611 
(1992) (VA is deemed to have constructive 
notice of VA Medical Center records).

2.  The RO should request that the 
veteran identify all sources of medical 
treatment for his PTSD and that he 
furnish signed authorizations for release 
of private records to the VA.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

3.  The RO should request that the 
veteran provide additional information 
containing specific details of the 
claimed stressful in-service events.  
This information should include dates, 
places, detailed descriptions, units of 
service, duty assignments, as well as the 
names, ranks, units of assignments and 
any other identifying information 
concerning any other individuals involved 
in any claimed stressful event.  The RO 
should request the veteran's 
representative to assist the veteran in 
completing the stressor development 
letter.

4.  The RO should then review the file 
and prepare a summary of all claimed 
stressors.  This summary must be prepared 
whether or not the veteran provides an 
additional statement.  This summary, and 
a copy of the veteran's DD Form 214 and 
all service personnel records should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
7798 Cissna Road, Springfield, VA 22150.  
The USASCRUR should be requested to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors, to include a unit history for 
the unit the veteran was assigned to 
while in Vietnam.  Any information 
obtained should be associated with the 
claims file.

5.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any combat action or in-service stressful 
event verified by USASCRUR.  If no combat 
action or stressor has been verified, the 
RO should so state in its report.  The 
RO's report should be added to the claims 
file.

6.  If, and only if, a stressor has been 
verified, the RO should schedule the 
veteran for a VA psychiatric examination.  
All indicated studies, tests, and 
evaluations deemed necessary should be 
performed, but should include PTSD 
subscales.  In determining whether the 
veteran has PTSD due to an in-service 
stressor, the examiner is hereby notified 
that only the verified history detailed 
in the reports by the USASCRUR and/or the 
RO may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, the examiner must specifically 
identify which stressors detailed in the 
USASCRUR's or the RO's reports are 
responsible for that conclusion.  The 
examiner should also comment on any 
relationship between any currently 
diagnosed psychiatric disorder and the 
veteran's period of service.  Since it is 
important that "each disability be 
viewed in relation to its history" 
38 C.F.R. § 4.1 (1998), copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

7.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all 
development has been completed.  In 
particular, the RO should review the VA 
psychiatric examination to verify that 
any diagnosis of PTSD was based on the 
verified history of in-service stressors.  
If the examiner relied upon a history 
that is unverified, that examination 
report must be returned as inadequate for 
rating purposes.  See Cohen v. Brown, 10 
Vet.App. 128, 140 (1997).

8.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD in light of 
all relevant laws, regulations, and case 
law, including Cohen v. Brown, 10 
Vet.App. 128 (1997) and Suozzi v. Brown, 
10 Vet.App. 307 (1997) (holding that the 
VA erred in finding no evidence of 
objective stressors because a clerk 
typist did not directly participate in 
combat).  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate amount of 
time to respond before the record is 
returned to the Board for further review.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 7 -


